Fourth Court of Appeals
                                     San Antonio, Texas
                                         November 18, 2014

                                        No. 04-14-00798-CR

                                 IN RE Flanzo LaFonte TOWNES

                                  Original Mandamus Proceeding 1

                                               ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice

       On November 17, 2014, relator filed a pro se petition for writ of mandamus. The court
has considered relator’s petition and is of the opinion that relator is not entitled to the relief
sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).
The court’s opinion will issue at a later date.

           It is so ORDERED on November 18th, 2014.


                                                                _____________________________
                                                                Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2014.



                                                                _____________________________
                                                                Keith E. Hottle
                                                                Clerk of Court




1
  This proceeding arises out of Cause No. 2009CR0764, styled The State of Texas v. Flanzo LaFonte Townes,
pending in the 226th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.